Parkison v KBM Mgt., Inc. (2022 NY Slip Op 02682)





Parkison v KBM Mgt., Inc.


2022 NY Slip Op 02682


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, AND CURRAN, JJ.


270 CA 21-00248

[*1]LISA PARKISON, AS CHAIR OF WAYNE FINGER LAKES SCHOOL WORKERS' COMPENSATION PLAN, PLAINTIFF-RESPONDENT,
vKBM MANAGEMENT, INC., DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


GOLDBERG SEGALLA LLP, ROCHESTER, RIVKIN RADLER LLP, UNIONDALE (EVAN H. KRINICK OF COUNSEL), FOR DEFENDANT-APPELLANT.
WOODS OVIATT GILMAN LLP, ROCHESTER (ANDREW J. RYAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Wayne County (J. Scott Odorisi, J.), entered January 15, 2021. The order, insofar as appealed from, granted the motion of plaintiff for partial summary judgment and awarded plaintiff money damages. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Aho , 39 NY2d 241, 248 [1976]).
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court